Exhibit 10.1

 

Exhibit A

 

 

STOCKHOLDERS AGREEMENT

 

BETWEEN

 

DEERFIELD CAPITAL CORP.

 

AND

 

BOUNTY INVESTMENTS, LLC

 

 

DATED AS OF [            ], 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

Construction

5

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES

6

 

 

 

Section 2.1

Representations and Warranties of the Company

6

 

 

 

Section 2.2

Representations and Warranties of the Investor

7

 

 

 

ARTICLE III BOARD OF DIRECTORS

7

 

 

 

Section 3.1

Board of Directors

7

 

 

 

Section 3.2

Investor Activities

11

 

 

 

Section 3.3

Majority Voting Provision

12

 

 

 

Section 3.4

Market Activity

12

 

 

 

Section 3.5

Affiliate Transactions

13

 

 

 

Section 3.6

Committee Membership

13

 

 

 

Section 3.7

Board Observer

13

 

 

 

Section 3.8

Preemptive Rights

13

 

 

 

ARTICLE IV NON SOLICITATION

14

 

 

 

Section 4.1

Non Solicitation

14

 

 

 

ARTICLE V MISCELLANEOUS

15

 

 

 

Section 5.1

Termination of Agreement

15

 

 

 

Section 5.2

Expenses

15

 

 

 

Section 5.3

Notices

15

 

 

 

Section 5.4

Governing Law

16

 

 

 

Section 5.5

Consent to Jurisdiction

16

 

i

--------------------------------------------------------------------------------


 

Section 5.6

Specific Performance

17

 

 

 

Section 5.7

Waiver of Jury Trial

17

 

 

 

Section 5.8

Binding Effect; Persons Benefiting; Assignment

17

 

 

 

Section 5.9

Counterparts

17

 

 

 

Section 5.10

Entire Agreement

17

 

 

 

Section 5.11

Severability

17

 

 

 

Section 5.12

Amendments and Waivers

18

 

 

 

Section 5.13

Delays or Omissions

18

 

EXHIBITS

 

Exhibit A — Initial Investor Designees

Exhibit B — Form of Majority Voting Bylaw

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT, dated as of [            ], 2010 (this “Agreement”), by
and between Deerfield Capital Corp., a Maryland corporation (the “Company”), and
Columbus Nova Partners, LLC, a Delaware limited liability company (the
“Investor”).

 

WHEREAS, the Company, the Manager and the Investor are parties to an Acquisition
and Investment Agreement, dated as of March 22, 2010 (the “Acquisition and
Investment Agreement”), pursuant to which, upon the terms and subject to the
conditions therein, the Company will at Closing issue the Stock Consideration to
the Investor in consideration for the purchase of all of the Equity Interests of
the Manager (the “Acquisition”);

 

WHEREAS, the Company and the Investor are parties to a Convertible Note Purchase
Agreement, dated as of March 22, 2010 (the “Convertible Note Purchase
Agreement”), pursuant to which, upon the terms and subject to the conditions
therein, the Investor will at Closing purchase $25,000,000 in aggregate
principal amount of senior subordinated convertible notes of the Company (the
“Convertible Notes”), convertible into shares of Common Stock of the Company
(the “Conversion Shares”) in accordance with the terms of the Convertible Notes;

 

WHEREAS, the Investor has the registration rights with respect to the Conversion
Shares and the Investor Shares (as defined below) as provided in the
Registration Rights Agreement, dated as of the date hereof (the “Registration
Rights Agreement”);

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the parties to consummate the Closing; and

 

WHEREAS, the Company and the Investor desire to establish in this Agreement
certain terms and conditions concerning the corporate governance of the Company,
the Stock Consideration and the Conversion Shares and related provisions
concerning the relationship of the Investor with, and its investment in, the
Company from and after the Closing.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the meanings indicated below; provided
that capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Acquisition and Investment Agreement:

 

--------------------------------------------------------------------------------


 

“Acquisition” has the meaning assigned in the recitals.

 

“Acquisition and Investment Agreement” has the meaning assigned in the recitals.

 

“Affiliate” shall have the meaning assigned in the Acquisition and Investment
Agreement; provided, that for purposes of this Agreement, the Company and its
Subsidiaries shall not be deemed to be Affiliates of the Investor and the
Investor shall not be deemed to be an Affiliate of the Company and its
Subsidiaries.

 

“Agreement” has the meaning assigned in the preamble.

 

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing). 
For purposes of this Agreement, a Person shall be deemed to Beneficially Own any
securities Beneficially Owned by its Affiliates or any “group” (as contemplated
by Exchange Act Rule 13d-5(b)) of which such Person or any such Affiliate is or
becomes a member.  The term “Beneficially Own” shall have a correlative meaning.

 

“Board” means, as of any date, the Board of Directors of the Company in office
on that date.

 

“Closing” means the closing of the transactions contemplated in the Acquisition
and Investment Agreement.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Company” has the meaning assigned in the preamble.

 

“Consents” means all consents, notices, authorizations, novations, Orders,
waivers, approvals, licenses, accreditations, certificates, declarations,
filings or expiration of waiting periods, non-objection or confirmation by a
rating agency that an action or event will not result in the reduction or
withdrawal of a rating.

 

2

--------------------------------------------------------------------------------


 

“Constituent Documents” means, with respect to any Person that is a corporation,
its articles or certificate of incorporation or memorandum and articles of
association, as the case may be, and bylaws, with respect to any Person that is
a partnership, its certificate of partnership and partnership agreement, with
respect to any Person that is a limited liability company, its certificate of
formation and limited liability company or operating agreement, with respect to
any Person that is a trust or other entity, its declaration or agreement of
trust or constituent document, and with respect to any other Person, its
comparable organizational documents, in each case, as amended or restated.

 

“Contract” means any written or oral contract, agreement, lease, license,
indenture, note, bond, mortgage, loan, instrument, conditional sale contract,
guarantee commitment or other arrangement, understanding, undertaking or
obligation.

 

“Conversion Shares” has the meaning assigned in the recitals.

 

“Convertible Note Purchase Agreement” has the meaning assigned in the recitals.

 

“Company Stock Plan” means that certain Deerfield Triarc Capital Corp. Stock
Incentive Plan effective as of December 17, 2004, as amended.

 

“Dilution Notice”  has the meaning assigned in Section 3.1(h)(ii).

 

“Director” means any member of the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

 

“Independent Director” means a Director who qualifies as an “independent
director” of the Company under (a) the Corporate Governance Guidelines of the
Company then in effect and (b) (i) applicable NASDAQ rules, as such rules may be
amended, supplemented or replaced from time to time, or (ii), if the Common
Stock is listed on a securities exchange or quotation system other than NASDAQ,
any comparable rule or regulation of the primary securities exchange or
quotation system on which the Common Stock is listed or quoted (whether by final
rule or otherwise).  The fact that an individual has been designated by the
Investor for nomination pursuant to this Agreement will not, in and of itself,
disqualify that individual as an Independent Director.

 

“Investor” has the meaning assigned in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Investor Shares” means, as of the applicable measurement date, the sum of the
shares of Common Stock and Other Capital Stock Beneficially Owned by the
Investor and its Affiliates (including, for the avoidance of doubt, the
Conversion Shares assuming all Conversion Shares then issuable pursuant to the
Convertible Notes Beneficially Owned by the Investor are outstanding) and any
shares of Common Stock or other securities issued in respect thereof or into
which such shares of Common Stock or other securities shall be converted in
connection with stock splits, reverse stock splits, stock dividends or
distributions, combinations or any similar recapitalizations after the date of
this Agreement.

 

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority.

 

“Lien” means any lien, pledge, encumbrance, mortgage, deed of trust, security
interest, equity, claim, lease, license, charge, option, adverse right, right of
first or last negotiation, offer or refusal, easement or transfer restriction of
any kind or nature whatsoever, whether arising by agreement, operation of Law or
otherwise.

 

“NASDAQ” means the NASDAQ Stock Market LLC.

 

“New Shares” means any shares of capital stock of the Company, including Common
Stock or Other Capital Stock, whether authorized or not by the Board or any
committee of the Board, and rights, options, or warrants to purchase said shares
of capital stock, and securities of any type whatsoever that are, or may become,
convertible into capital stock; provided, however, that the term “New Shares”
shall not include: (i) securities issued to employees, consultants, officers and
directors of the Company, pursuant to any arrangement approved by the Board or
the Board’s compensation committee; (ii) securities issued in connection with
the acquisition of another business or assets of another Person by the Company
by merger or purchase of the assets or shares, or other reorganization;
(iii) securities issued pursuant to any rights or agreements, including, without
limitation, convertible securities, options and warrants, provided that either
(x) the Company shall have complied with Section 3.8 with respect to the initial
sale or grant by the Company of such rights or agreements or (y) such rights or
agreements existed prior to the Closing (it being understood that any
modification or amendment to any such pre-existing right or agreement subsequent
to the Closing with the effect of increasing the percentage of the Company’s
fully-diluted securities underlying such rights agreement shall not be included
in this clause (iii); (iv) securities issued in connection with any stock split,
stock dividend, recapitalization, reclassification or similar event by the
Company; (v) Conversion Shares issued upon conversion of any portion of the then
outstanding Convertible Notes; (vi) warrants issued in connection with debt
financings; (vii) securities registered under the Securities Act that are issued
in an underwritten public offering; and (viii) any right, option, or warrant to
acquire any security convertible into the securities excluded from the
definition of New Shares pursuant to clauses (i) through (vii) above.

 

4

--------------------------------------------------------------------------------


 

“Nominating Committee” means the Nominating & Corporate Governance Committee of
the Board.

 

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

 

“Other Capital Stock” means shares of any class of capital stock of the Company
(other than the Common Stock) that are entitled to vote generally in the
election of Directors.

 

“Outstanding Stock” means, as of the applicable measurement date, together, the
sum of (1) the outstanding shares of Common Stock and any Other Capital Stock
and (2) the Conversion Shares issuable upon the conversion of the aggregate
amount Convertible Notes then outstanding (calculated assuming all Conversion
Shares then issuable pursuant to the Convertible Notes are outstanding).

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

“Strategic Committee” has the meaning assigned in Section 3.1(k).

 

“Third Party” means any Person other than the Company, its Subsidiaries and the
Investor and each of such Person’s respective members, directors, officers and
Affiliates.

 

“Trading Day” means any day on which the Common Stock is traded on NASDAQ, or,
if NASDAQ is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

 

Section 1.2                                      Construction.  Unless the
context of this Agreement clearly requires otherwise:  (i) references to the
plural include the singular and vice versa; (ii) references to one gender
include all genders; (iii) whenever the words “include,” “includes” or
“including” are used in this Agreement they will be deemed to be followed by the
phrase “without limitation;” (iv) the words “hereof,” “herein,” “hereby,”
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement; and (v) when a
reference is made in this Agreement to a Section, Schedule, Exhibit or Annex,
such reference shall be to a

 

5

--------------------------------------------------------------------------------


 

Section, Schedule, Exhibit or Annex of this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1                                      Representations and Warranties
of the Company.  The Company represents and warrants to the Investor as of the
date hereof that:

 

(a)                                  The Company is duly incorporated, validly
existing and in good standing under the Laws of Maryland with all requisite
power and authority required to conduct its business as presently conducted.

 

(b)                                 The Company has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery by the Company of this
Agreement and the performance by the Company of its obligations hereunder have
been duly authorized by all requisite corporate action of the Company.  No other
action on the part of the Company is necessary to authorize the execution,
delivery and performance by the Company of this Agreement.

 

(c)                                  This Agreement has been duly executed and
delivered by the Company and, assuming this Agreement has been duly authorized,
executed and delivered by the Investor, constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by (i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies; and (ii) general principles of
equity, regardless of whether enforcement is sought in equity or at Law.

 

(d)                                 The execution and delivery of this Agreement
by the Company and the performance by the Company of its obligations under this
Agreement (i) does not violate any provision of the Constituent Documents of the
Company; and (ii)(A) does not conflict with or violate any applicable Law of any
Governmental Authority having jurisdiction over the Company or any part of the
properties or assets of the Company, (B) does not require the Consent of any
Person under, violate, result in the termination or acceleration of or of any
right under, give rise to or modify any right or obligation under (whether or
not in combination with any other event or circumstance), or conflict with,
breach or constitute a default under (in each case with or without notice, the
passage of time or both), any Contract to which the Company is a party or by
which any of its properties or assets is bound, (C) does not result in the
creation or imposition of any Lien on any part of the properties or assets of
the Company, (D) does not violate any Order binding on the Company or any part
of its properties or assets, and (E) does not otherwise require any Governmental
Approvals or any Third Party Consents.

 

6

--------------------------------------------------------------------------------


 

Section 2.2                                      Representations and Warranties
of the Investor.  The Investor represents and warrants to the Company that as of
the date hereof:

 

(a)                                  The Investor is duly formed, validly
existing and in good standing under the Laws of Delaware with all requisite
power and authority required to conduct its business as presently conducted.

 

(b)                                 The Investor has all requisite limited
liability power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution and delivery by the Investor
of this Agreement and the performance by the Investor of its obligations
hereunder have been duly authorized by all requisite limited liability company
action of the Investor.  No other action on the part of the Investor or its
members is necessary to authorize the execution, delivery and performance by the
Investor of this Agreement.

 

(c)                                  This Agreement has been duly executed and
delivered by the Investor and, assuming this Agreement has been duly authorized,
executed and delivered by the Company, constitutes the legal, valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by (i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies; and (ii) general principles of
equity regardless of whether enforcement is sought in equity or at Law.

 

(d)                                 The execution and delivery of this Agreement
by the Investor and the performance by the Investor of its obligations under
this Agreement (i) does not violate any provision of the Constituent Documents
of the Investor; and (ii)(A) does not conflict with or violate any applicable
Law of any Governmental Authority having jurisdiction over the Investor or any
part of the properties or assets of the Investor, (B) does not require the
Consent of any Person under, violate, result in the termination or acceleration
of or of any right under, give rise to or modify any right or obligation under
(whether or not in combination with any other event or circumstance), or
conflict with, breach or constitute a default under (in each case with or
without notice, the passage of time or both), any Contract to which the Investor
is a party or by which any of its properties or assets is bound, (C) does not
result in the creation or imposition of any Lien on any part of the properties
or assets of the Investor, (D) does not violate any Order binding on the
Investor or any part of its properties or assets, and (E) does not otherwise
require any Governmental Approvals or any Third Party Consents.

 

ARTICLE III
BOARD OF DIRECTORS

 

Section 3.1                                      Board of Directors.  (a) 
Effective as of the Closing, the Company shall (i) increase the size of the
Board by two Directors so that upon such increase the Board shall consist of
nine Directors divided equally among the three existing classes of Directors and
(ii) cause [•], [•] and [•] to be appointed to the Board

 

7

--------------------------------------------------------------------------------


 

(whose names and classes are set forth on Exhibit A hereto, with
Mr.                      qualifying as an Independent Director) and [•] as an
observer.  The Company and the Investor shall take all necessary action to
ensure, unless otherwise agreed by the Board, including the Directors designated
by the Investor, that for so long as the Investor Shares represent at least 5%
of the Outstanding Stock that (i) the Board shall consist of not more than nine
Directors and (ii) the Board will be divided into three equal classes.

 

(b)                                 If the Investor Shares represent at least
25% of the Outstanding Stock, the Company shall, at each annual (or special)
meeting of stockholders of the Company at which Directors are to be elected,
nominate and recommend for election that number of individuals designated by the
Investor to serve as Directors necessary to ensure that (assuming such designees
are elected) three Directors are individuals designated by the Investor,
provided, that if necessary to ensure that a majority of the members of the
Board are Independent Directors, then the Investor shall designate an individual
who qualifies as an Independent Director; provided, further, that the Company
shall have no further obligation pursuant to this Section 3.1(b) once the
Investor Shares cease to represent at least 25% of the Outstanding Stock, even
if the Investor subsequently owns a number of Investor Shares representing at
least 25% of the Outstanding Stock, except as provided in Section 3.1(h) below.

 

(c)                                  If the Investor Shares represent at least
15% but less than 25% of the Outstanding Stock, the Company shall, at each
annual (or special) meetings of stockholders of the Company at which Directors
are to be elected, nominate and recommend for election that number of
individuals designated by the Investor to serve as Directors necessary to ensure
that (assuming such designees are elected) two Directors are individuals
designated by the Investor; provided, that the Company shall have no further
obligation pursuant to this Section 3.1(c) once the Investor Shares cease to
represent at least 15% of the Outstanding Stock even if the Investor
subsequently owns a number of Investor Shares representing at least 15% of the
Outstanding Stock, except as provided in Section 3.1(h) below.

 

(d)                                 If the Investor Shares represent at least 5%
but less than 15% of the Outstanding Stock, the Company shall, at each annual
(or special) meeting of the stockholders of the Company at which Directors are
to be elected, nominate and recommend for election an individual designated by
the Investor to serve as a Director if necessary to ensure that one Director is
an individual designated by the Investor provided, that the Company shall have
no further obligation pursuant to this Section 3.1(d) once the Investor Shares
cease to represent at least 5% of the Outstanding Stock even if the Investor
subsequently owns a number of Investor Shares representing at least 5% of the
Outstanding Stock, except as provided in Section 3.1(h) below.

 

(e)                                  [Reserved]

 

8

--------------------------------------------------------------------------------


 

(f)                                    Upon the death, disability, retirement,
resignation or other removal of a Director designated by the Investor, subject
to Section 3.1(g) below, the Board shall elect as a Director to fill the vacancy
so created an individual designated by the Investor.

 

(g)                                 Each individual designated by the Investor
for nomination as a Director or observer shall be reasonably acceptable to the
Nominating Committee (it being understood and agreed that the individuals set
forth in Section 3.1 are reasonably acceptable to the Nominating Committee).

 

(h)

 

(i)                                     Subject to (ii) below, in the event
that, as of any date, the Investor Shares represent less than the number of
shares that would entitle the Investor and its Affiliates pursuant to this
Section 3.1 to designate the number of the Investor-designated Directors then
serving on the Board, then if requested by the Nominating Committee (other than
any member thereof designated by the Investor), the Investor shall promptly take
all necessary action to cause the resignation, effective at the next annual
meeting of the Company, of that number of Investor-designated Directors as is
required to cause the remaining number of Investor-designated Directors to
conform to this Section 3.1.

 

(ii)                                  Notwithstanding the foregoing, if the
Investor Shares represent a percentage of Outstanding Stock that is less than
the applicable minimum specified in Sections 3.1(b), (c) or (d) as a result of
dilution of the Investor Shares (in which case, the Company shall deliver a
written notice to the Investor of such dilution event, the “Dilution Notice”)
and within ten days following receipt of the Dilution Notice the Investor gives
the Company a written notice of its intention to acquire, directly or indirectly
through its Affiliates, an amount of Common Stock, Convertible Notes or Other
Capital Stock such that immediately following such acquisition the Investor
Shares represent a percentage of Outstanding Stock equal to or greater than the
minimum percentage of Outstanding Stock specified in Sections 3.1(b), (c) or
(d), as applicable, (a “Cure Purchase”) within 90 days of the Company’s receipt
of the Dilution Notice (the “Cure Period”), then the Investor shall not be
required to cause any Investor-designated Director(s) to resign in accordance
with Section 3.1(h)(i);  provided, however, that if the Cure Purchase is not
consummated within the Cure Period, then if requested by the Nominating
Committee (other than any member thereof designated by the Investor), the
Investor shall promptly take all necessary action to cause the resignation,
effective at the next annual meeting of the Company, of that number of
Investor-designated Directors as is required to cause the remaining number of
Investor-designated Directors to conform to this Section 3.1;  provided,
further, that the Investor shall not be required to cause any
Investor-designated Director(s) to resign in accordance with Section 3.1(h) as a
result of a dilution of the Investor Shares unless and until the Company
complies with procedures in this Section 3.1(h)(ii).

 

9

--------------------------------------------------------------------------------


 

(i)                                     For the purpose of determining the
number of Directors the Investor shall be entitled to designate for nomination
pursuant to this Section 3.1 at a stockholder meeting, the Investor Shares shall
be calculated as of the close of business on the last Trading Day of the month
immediately prior to the date on which the Nominating Committee selects Director
nominees for election at the relevant stockholder meeting.

 

(j)                                     The Company shall cause each individual
designated by the Investor for nomination in accordance with this Section 3.1 to
be included in the Board’s “slate” of nominees for the applicable meeting of
stockholders and shall use commercially reasonable best efforts to solicit from
its stockholders eligible to vote for the election of Directors proxies (i) in
favor of the election of such persons and (ii) against removal of any such
designee.

 

(k)                                  The Board shall establish a Strategic
Committee of the Board (the “Strategic Committee”), which shall continue in
existence until the date that the Investor Shares represent less than 25% of the
Outstanding Stock.  The Strategic Committee shall initially consist of four
members:  two Directors designated by the Investor and two Directors designated
by the Independent Directors of the Company not designated by the Investor.  Any
successor member of the Strategic Committee to the two Directors designated by
the Independent Directors of the Company shall be designated by the Independent
Directors of the Company not designated by the Investor.  Any successor member
of the Strategic Committee to the Directors designated by the Investor shall be
designated by the Investor.  The Strategic Committee shall report and make
recommendations to the Board regarding the following and, for matters approved
by the Board, will be responsible for effectuating the following: 
(i) identifying and executing merger and acquisition opportunities, (ii) working
with members of the Company’s senior management to set direction for the
Company, including new investment initiatives and investment products, (iii) the
hiring, dismissal and scope of responsibility of senior management, and (iv) the
integration of CLO platforms of the Manager and the Company.

 

(l)                                     The rights of the Investor set forth in
this Section 3.1 are personal to the Investor and the Investor shall not
transfer, delegate or assign, whether in connection with any sale of Common
Stock or Convertible Notes or otherwise, any right of the Investor under this
Section 3.1 to any Person other than an Affiliate of the Investor.  Any
purported transfer, delegation or assignment shall be null and void ab initio.

 

(m)                               Each Investor-designated Director(s) shall
receive the same compensation and benefits as the other outside directors,
including reimbursement for travel, lodging and related expenses incurred in
connection with meetings of the Board or any of their respective subsidiaries,
or any committee thereof, or otherwise in service as a Director or member of the
boards of directors of the

 

10

--------------------------------------------------------------------------------


 

Company or any of its respective subsidiaries in accordance with the Company’s
policies applicable to the other outside directors.

 

(n)                                 The Company shall to the maximum extent
permitted under applicable Law, indemnify each Director designated by the
Investor, from and against any and all losses which may be imposed on, incurred
by, or asserted against such Director in any way relating to or arising out of,
or alleged to relate to or arise out of, the Director’s service in that capacity
pursuant to the Company’s Constituent Documents and an indemnification agreement
in the form heretofore provided to the Investor.

 

(o)                                 The Directors designated by the Investor
shall be covered by the directors’ and officers’ liability insurance and
fiduciary liability insurance carried by the Company, the current benefits and
levels of coverage of which have been disclosed to the Investor.

 

Section 3.2                                      Investor Activities.

 

(a)                                  Until the earlier of (x) the third
anniversary of this Agreement and (y) such date as the Investor Shares represent
less than 15% of the Outstanding Stock, the Investor and its Affiliates,
including their respective directors, officers and employees) will not do any of
the following, directly or indirectly (which, shall include any action taken on
behalf of the Investor or its Affiliates), unless the Investor has obtained the
prior unanimous written consent of the Independent Directors not designated by
the Investor:

 

(i)                                     (A) engage, or in any way participate,
directly or indirectly, in any “solicitation” (as such term is defined in
Rule 14a-1(l) promulgated by the SEC under the Exchange Act) of proxies or
consents in any “election contest” with respect to the Company’s Directors
(regardless of whether it involves the election or removal of directors of the
Company), (B) seek to advise, encourage or influence any Person with respect to
the voting of any voting securities of the Company in any “election contest”
with respect to the Directors (regardless of whether it involves the election,
removal of or withholding votes for Directors), (C) initiate, propose or
otherwise “solicit” (as such term is defined in Rule 14a-1(l) promulgated by the
SEC under the Exchange Act) stockholders of the Company for the approval of
stockholder proposals in connection with the election or removal of or
withholding votes for Directors of the Company, or (D) induce or attempt to
induce any other Person to initiate any such stockholder proposal;

 

(ii)                                  form, join or in any way participate in a
partnership, syndicate or other group (including without limitation any “group”
as defined under Section 13(d)(2)of the Exchange Act) with any Person other than
an Affiliate of the Investor with respect to any voting securities of the
Company in connection with any “election contest” with respect to the Directors
(regardless of whether it involves the election or removal of or withholding
votes for Directors);

 

11

--------------------------------------------------------------------------------


 

(iii)                               seek, alone or in concert with others,
(A) to obtain representation on the Board, except as otherwise expressly
permitted in this Agreement, (B) to effect the removal of any Director, except
as otherwise expressly permitted in this Agreement, or (C) to make a stockholder
proposal at any meeting of the stockholders of the Company to change the size of
the Board, the authority of the Nominating Committee or the manner in which
Directors are elected;

 

(iv)                              enter into any discussions, negotiations,
agreements or understandings with any Third Party with respect to the foregoing,
or advise, assist, encourage or seek to persuade any Third Party to take any
action with respect to any of the foregoing, or otherwise take or cause any
action inconsistent with any of the foregoing; or

 

(v)                                 request, directly or indirectly, any
amendment or waiver of any provision of this Section 3.2 (including this clause
(v)) by the Company; provided that nothing in this Section 3.2 shall prohibit
the Investor from voting Common Stock owned by the Investor for, against or
withholding its votes from any Directors nominated by the Nominating Committee.

 

(b)                                 The Investor agrees that the Investor shall,
as a condition precedent to any sale or series of related sales or other
transfers or series of related transfers (including by merger or other operation
of Law) of Investor Shares representing 15% or more of the Outstanding Stock to
any single Person or its Affiliates, require that such Person enter into a
written agreement with the Company providing that such Person will agree to be
bound by the terms of this Section 3.2.  Any purported sale or transfer by the
Investor without compliance of the obligation in the preceding sentence shall be
null and void ab initio.  For the avoidance of doubt, the requirements of this
Section 3.2(b) shall apply to any Person acquiring Investor Shares representing
15% or more of the Outstanding Stock even if following such sale or transfer the
Investor would own Investor Shares representing less than 5% of the Outstanding
Stock.

 

Section 3.3                                      Majority Voting Provision. 
Until the date that the Investor Shares represent less than 5% of the
Outstanding Stock, the Company shall adopt and continue to maintain a majority
voting bylaw provision substantially in the form attached as Exhibit B hereto,
with such modifications as are required by Law.

 

Section 3.4                                      Market Activity.  Until the
earlier of (x) the third anniversary of this Agreement and (y) the date that the
Investor Shares represent less than 10% of the Outstanding Stock, the Investor
shall not, directly or indirectly, nor permit its Affiliates or any Person
acting on behalf of or pursuant to any understanding with the Investor or its
Affiliates, to engage in any Short Sales, derivatives, participations, swaps or
enter into any other arrangements that transfer to another Person, in whole or
in part, any of the economic consequences of ownership of the Common Stock and
the Convertible Notes held by the Investor without transferring title to or
legal ownership of such Common Stock and Convertible Notes.  Except as set forth
in Section 3.2 and this

 

12

--------------------------------------------------------------------------------


 

Section 3.4, the Convertible Note Purchase Agreement and applicable Law, the
sale or transfer of any securities of the Company by the Investor shall not be
subject to any restrictions.

 

Section 3.5                                      Affiliate Transactions.  Except
as expressly contemplated by this Agreement, the Acquisition and Investment
Agreement or the Registration Rights Agreement, the Company shall not, and shall
cause its Subsidiaries not to, without the prior written consent of a majority
of the Independent Directors, enter into or commit to enter into any Contract,
arrangement or understanding between the Company and its direct or indirect
Subsidiaries, on the one hand, and the Investor and its Affiliates, on the other
hand.

 

Section 3.6                                      Committee Membership. Except as
otherwise stated in Section 3.1(k) and subject to such Investor-designated
Director or Directors satisfying applicable qualifications under the Company’s
Corporate Governance Guidelines, applicable law, regulation or stock exchange
rules and regulations, the Investor shall be entitled to have representation on
all committees of the Board equal to (x) the number of members of the committee
multiplied by (y) the number of Investor-designated Directors divided by the
total number of Directors (rounded up to the next whole number if the quotient
includes a remainder of .5 or more and rounded down to the next whole number
(which may be zero) if the quotient includes a remainder of less than .5);
provided, that for so long as the Investor Shares represent at least 15% of the
Outstanding Stock, the Investor shall be entitled to have representation of at
least one Investor-designated Director on all committees of the Board.  If none
of the Investor-designated Directors satisfy the applicable qualifications under
the Company’s Corporate Governance Guidelines, applicable law, regulation or
stock exchange rules and regulations to sit on any committee of the Board, then
the Board shall permit an Investor-designated Director to attend (but not vote)
at the meetings of such committee as an observer if permitted by the Company’s
Corporate Governance Guidelines, applicable law, regulation or stock exchange
rules and regulations.

 

Section 3.7                                      Board Observer.  In addition to
the rights of the Investor in Section 3.1, for so long as the Investor Shares
represent at least 15% of the Outstanding Stock, the Investor shall also be
entitled to designate one observer to attend (but not vote) at all meetings of
the Board and each committee of the Board.

 

Section 3.8                                      Preemptive Rights.

 

(a)                                  For so long as the Investor Shares
represent at least 5% or more of the Outstanding Stock, the Investor shall have,
the right to purchase, in accordance with the procedures set forth herein, its
pro rata portion (calculated based solely on the Common Stock issued or issuable
to the Investor upon conversion of the Convertible Notes as a percentage of the
then-outstanding Common Stock prior to issuance of the New Shares) of any New
Shares which the Company may, from time to time, propose to sell and issue
(hereinafter referred to as the “Preemptive Right”).

 

13

--------------------------------------------------------------------------------


 

(b)                                 In the event that the Company proposes to
issue and sell New Shares, the Company shall notify the Investor in writing with
respect to the proposed New Shares to be issued (the “New Shares Notice”).  Each
New Shares Notice shall set forth:  (i) the number of New Shares proposed to be
issued by the Company and their purchase price; (ii) the Investor’s pro rata
portion (calculated based on the Common Stock issued or issuable to the Investor
upon conversion of the Convertible Notes as a percentage of the then-outstanding
Common Stock prior to issuance of the New Shares) of New Shares and (iii) any
other material term and, if known, the expected date of consummation of the
purchase and sale of the New Shares.

 

(c)                                  The Investor shall be entitled to exercise
its right to purchase such New Shares by delivering an irrevocable written
notice to the Company within 15 days from the date of receipt of any such New
Shares Notice specifying the number of New Shares to be subscribed, which in any
event can be no greater than the Investor’s pro rata portion (calculated as
provided above) of such New Shares at the price and on the terms and conditions
specified in the New Shares Notice.

 

(d)                                 If the Investor does not elect within the
applicable notice period described above to exercise its preemptive rights with
respect to any of the New Shares proposed to be sold by the Company, the Company
shall have 90 days after expiration of all such notice period to sell or to
enter into an agreement to sell such unsubscribed New Shares proposed to be sold
by the Company, at a price and on terms no more favorable to the purchaser than
those offered to the Investor.

 

(e)                                  The Investor shall take up and pay for any
New Shares pursuant to the Preemptive Right upon closing of the issuance of the
New Shares, and shall have no right to acquire such New Shares if the issuance
thereof shall not be consummated.

 

ARTICLE IV
NON SOLICITATION

 

Section 4.1                                      Non Solicitation.  Without the
consent of the Board, until the Investor Shares represent less than 5% of the
Outstanding Stock, the Investor and its Affiliates shall not, directly or
indirectly, solicit for employment or any similar arrangement or hire any
employee of the Company or any of its Affiliates; provided, however, that this
Section 4.1 shall not prohibit the hiring of a person (i) whose employment has
been terminated by the Company, (ii) who responds to general solicitations of
employment through advertisements or other means not targeted specifically to
such employees or (iii) who was an employee of the Investor or its Affiliates
after the Closing Date prior to being employed by the Company or its Affiliates
after the Closing Date.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V
MISCELLANEOUS

 

Section 5.1                                      Termination of Agreement.  This
Agreement shall continue in effect until the first to occur of (i) the Investor
Shares represent less than 5% of the Outstanding Stock; provided, that the
requirements of Section 3.2(b) shall apply to a sale or transfer of Investor
Shares representing 15% or more of the Outstanding Stock that following such
sale or transfer results in the Investor Shares representing less than 5% of the
Outstanding Stock, and (ii) termination of this Agreement by written agreement
of the Company and the Investor.

 

Section 5.2                                      Expenses.  Except as otherwise
expressly set forth herein and in the Acquisition and Investment Agreement, each
party hereto shall pay its own costs and expenses (including all legal,
accounting, broker, finder and investment banker fees) relating to this
Agreement, the negotiations leading up to this Agreement and the transactions
contemplated hereby.

 

Section 5.3                                      Notices.  All notices,
requests, demands and other communications hereunder shall be in writing and
shall be deemed to have been duly given when delivered by hand, or when sent by
telecopier (with receipt confirmed); provided, that a copy is also sent by
registered mail, return receipt requested, or by courier addressed as follows
(or to such other address for the Company or Investor as shall be specified by
like notice):

 

 

If to the Company:

 

 

 

Deerfield Capital Corp.

 

6250 North River Road

 

9th Floor

 

Rosemont, Illinois 60018

 

Attention:

Robert Contreras

 

Telecopier:

(773) 380-1695

 

 

 

with copies to:

 

 

 

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention:

Marc Weingarten, Esq.

 

Telecopier:

(212) 593-5955

 

 

 

If to Investor:

 

 

 

Bounty Investments, LLC

 

c/o Columbus Nova Partners, LLC

 

15

--------------------------------------------------------------------------------


 

 

601 Lexington Avenue, 58th Floor

 

New York, New York 10022

 

Attention:

Paul Lipari

 

Telecopier:

(646) 349-1091

 

 

 

with copies to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

Attention:

James C. Gorton, Esq.

 

Telecopier:

(212) 751-4864

 

Section 5.4                                      Governing Law.  EXCEPT TO THE
EXTENT THAT THE LAWS OF THE STATE OF MARYLAND APPLICABLE TO THE ELECTION OF
DIRECTORS ARE APPLICABLE, THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CHOICE OF LAW RULES THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION.

 

Section 5.5                                      Consent to Jurisdiction.  Each
Party to this Agreement, by its execution hereof, (a) hereby irrevocably
consents and agrees that any action, suit or proceeding arising in connection
with any disagreement, dispute, controversy or claim, in whole or in part,
arising out of, related to, based upon or in connection with this Agreement or
the subject matter hereof shall be brought only in the courts of the State
Courts of the State of New York, New York County or the United States District
Court located in the State of New York, New York County, (b) hereby waives to
the extent not prohibited by applicable Law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
proceeding in any other court other than one of the above-named courts, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court and (c) hereby agrees not to commence any such action other than before
one of the above-named courts nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such action to any
court other than one of the above-named courts whether on the grounds of forum
non conveniens or otherwise. Each party hereby (i) consents to service of
process in any such action in any manner permitted by New York law, (ii) agrees
that service of process made in accordance with clause (i) or made by registered
or certified mail, return receipt requested, at its address specified pursuant
to Section 5.3, shall constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or

 

16

--------------------------------------------------------------------------------


 

otherwise) in any such action any claim that service of process made in
accordance with clause (i) or (ii) does not constitute good and valid service of
process.

 

Section 5.6                                      Specific Performance.  The
parties to this Agreement each acknowledge that each party would not have an
adequate remedy at law for money damages in the event that any of the covenants
hereunder have not been performed in accordance with their terms, and therefore
agree that the other parties shall be entitled to specific enforcement of the
terms hereof and any other equitable remedy to which such parties may be
entitled.

 

Section 5.7                                      Waiver of Jury Trial.  The
parties each hereby waive trial by jury in any judicial proceeding involving,
directly or indirectly, any matters (whether sounding in tort, contract or
otherwise) in any way arising out of, related to or connected with this
Agreement or the transactions contemplated hereby.

 

Section 5.8                                      Binding Effect; Persons
Benefiting; Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.  Nothing in this Agreement is intended or shall be construed to confer
upon any Person other than the parties hereto and their respective successors
and permitted assigns any right, remedy or claim under or by reason of this
Agreement or any part hereof.  Without the prior written consent of the other
party hereto, this Agreement may not be assigned by either party hereto and any
purported assignment made without such consent shall be null and void.

 

Section 5.9                                      Counterparts.  This Agreement
may be executed in counterparts, each of which shall be deemed an original and
each of which shall constitute one and the same instrument.

 

Section 5.10                                Entire Agreement.  This Agreement,
including the Schedules, Exhibits, Annexes, certificates and lists referred to
herein, any documents executed by the parties simultaneously herewith or
pursuant thereto constitute the entire understanding and agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, written or oral, between the parties
with respect to such subject matter.

 

Section 5.11                                Severability.  If any provision of
this Agreement, or the application thereof to any Person or circumstance, is
invalid or unenforceable in any jurisdiction, (a) a substitute and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable in such jurisdiction, the intent and purpose of their
invalid or unenforceable provision; and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

 

17

--------------------------------------------------------------------------------


 

Section 5.12                                Amendments and Waivers.  This
Agreement may not be amended, altered or modified except by written instrument
executed by the Investor and the Company and approved by the unanimous written
consent of the Independent Directors not designated by the Investor.  The
failure by any party hereto to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision nor
in any way to affect the validity of this Agreement or any part hereof or the
right of such party thereafter to enforce each and every such provision.  No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance. Any waiver made
by any party hereto in connection with this Agreement shall not be valid unless
agreed to in writing by such party.

 

Section 5.13                                Delays or Omissions.  No delay or
omission to exercise any right, power, or remedy accruing to any party under
this Agreement shall impair any such right, power, or remedy of such party, nor
shall it be construed to be a waiver of or acquiescence to any breach or
default, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default. All remedies, either under this Agreement or by law or
otherwise afforded to any holder, shall be cumulative and not alternative.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

COMPANY:

 

 

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

BOUNTY INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name

 

Class

[         ]

 

Class I

[         ]

 

Class II

[         ]

 

Class III

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Majority Voting Bylaw Provisions.
(to replace existing provisions)

 

Section 7.                                            Voting.

 

(a)(i)  Each director to be elected by stockholders after the effective date of
this Bylaw shall be elected by the vote of the majority of the votes cast at any
meeting for the election of directors at which a quorum is present. For purposes
of this Bylaw, a majority of votes cast (a “Majority Vote”) shall mean that the
number of votes cast “for” a director’s election exceeds the number of votes
“withheld” from or cast “against” that director’s election. Votes cast shall
exclude “abstentions” and any “broker non-votes” with respect to that director’s
election. Notwithstanding the foregoing, in the event of a contested election of
directors, directors shall be elected by the vote of a plurality of all the
votes cast at a meeting for the election of directors at which a quorum is
present. For purposes of this Bylaw, a contested election shall mean any
election of directors in which the number of candidates for election as
directors exceeds the number of directors to be elected, with the determination
that an election is “contested” to be made by the Secretary within 30 days
following the close of the applicable notice of nomination period set forth in
Section 11, based on whether one or more notices of nomination meeting the
requirements of Section 11 were timely filed in accordance with Section 11
(provided that the determination that an election is a “contested election”
shall be determinative only as to the timeliness of a notice of nomination and
not otherwise as to its validity). If, prior to the day preceding the day the
Company first mails its notice of meeting in connection with such election of
directors, one or more notices of nomination are withdrawn such that the number
of candidates for election as director no longer exceeds the number of directors
to be elected, the election shall not be considered a contested election.

 

(ii)  In order for any incumbent director to become a nominee of the Board of
Directors for further service on the Board of Directors, such person shall
submit an irrevocable resignation, contingent on that person’s not receiving a
Majority Vote in an election that is not a contested election. In the event an
incumbent director fails to receive a Majority Vote in an election that is not a
contested election, the resignation of such incumbent director shall be
automatically effective without any further action by the Board or any committee
thereof and the Board of Directors may, in its sole discretion, fill any
resulting vacancy pursuant to the provisions of Section 12.

 

Section 3.                                            Resignations.

 

Any Director may resign at any time by sending a written notice of such
resignation to the principal executive office of the Corporation addressed to
the Chairman of the Board or the President.  Such resignation shall take effect
at the time specified therein or upon the happening of an event or events
specified therein, or if the time is not specified and the resignation is not
made contingent upon the happening of an event or events, upon receipt thereof
by the Chairman of the Board or the President.

 

--------------------------------------------------------------------------------